            Case 2:20-cv-02499-TLN-JDP Document 4 Filed 01/19/21 Page 1 of 3



 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   4605 Lankershim Blvd., Ste. 535
     Toluca Lake, CA 91602
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7   Attorneys for Plaintiff
 8   BROOKE FORMATI,
 9
10
                          UNITED STATES DISTRICT COURT

11                       EATERN DISTRICT OF CALIFORNIA
12
                                                 Case No.: 2:20-cv-02499-TLN-JDP
13   BROOKE FORMATI,
14                        Plaintiff,
15                                               NOTICE OF SETTLEMENT
           vs.
16
17
18   CAPITAL ONE BANK (USA), N.A.,
19
20                      Defendant(s),
21
22
23                             NOTICE OF SETTLEMENT
24
25         NOW COMES Plaintiff, BROOKE FORMATI, by and through the
26   undersigned counsel, and hereby notifies this Honorable Court that the parties have
27
     reached an agreement to settle the instant matter in its entirety. The parties, through
28

                                                -1-

                                                                       NOTICE OF SETTLEMENT
           Case 2:20-cv-02499-TLN-JDP Document 4 Filed 01/19/21 Page 2 of 3



 1   counsel, are working cooperatively to consummate the settlement as expeditiously
 2   as possible and Plaintiff anticipates filing a Fed. R. Civ. P. 41 stipulation of
 3
     dismissal, with prejudice, within sixty (60) days.
 4
 5
 6
                                            RESPECTFULLY SUBMITTED,
 7
     Dated: January 19, 2021                MARTIN & BONTRAGER, APC
 8
 9
                                            By: /s/ Nicholas J. Bontrager,
10
                                            Nicholas J. Bontrager,
11                                          Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-

                                                                     NOTICE OF SETTLEMENT
          Case 2:20-cv-02499-TLN-JDP Document 4 Filed 01/19/21 Page 3 of 3



 1
                            CERTIFICATE OF SERVICE
 2
 3        I hereby certify that on the 19th day of January, 2021, I electronically filed
 4
     the foregoing with the Clerk of the Court using the CM/ECF. The Notice of
 5
 6   Settlement has been served on Defendants counsel of record by way of the
 7   CM/ECF.
 8
 9
10                                                 By: /s/ Nicholas J. Bontrager,
11                                                 Nicholas J. Bontrager,, Esq.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -3-

                                                                    NOTICE OF SETTLEMENT
